DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 4,646,816 Samuel Rothstein ('Rothstein hereafter), 
U.S. 5,160,226 Leighton Lee, II ('Lee hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 15 are currently being examined. 
No Claims have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 1, & 3 - 15 is/are rejected under 35 U.S.C. 103 as being rejected by U.S. 4,646,816 Samuel Rothstein ('Rothstein hereafter), and in view of U.S. 5,160,226 Leighton Lee, II ('Lee hereafter).

Regarding Claim[s] 1, 'Rothstein discloses all the claim limitations including: A method of sealing a cylindrical hole ('Rothstein, Abst) comprising the steps of: 
providing an insert ('Rothstein, Figs  6 & 7, system of #46 (cylindrical sleeve member), and #48 (tapered plug portion)), 
the insert ('Rothstein, sys #46 & #48) comprising: 
a core ('Rothstein, #48 (tapered plug portion)) having a height and a tapered outer wall ('Rothstein, Figs 6 & 7); 
a threaded hole located in a first end of said core ('Rothstein, Figs 6 & 7, threaded hole in first end #48b, left side of #48), 
a depth of said threaded hole less than the height ('Rothstein, Figs 6 & 7); 
a cylindrical metallic sleeve- ('Rothstein, Col. 8, ln 66 - Col. 9, ln 2, metal sleeve #46 (cylindrical sleeve member)) having a second height ('Rothstein, Fig 6, #46) and a through hole ('Rothstein, Figs 6 & 7, #46, Thru hole on right) defining an inner diameter ('Rothstein, Figs 6 & 7, #46, inner diameter on right), 
a second end of said core ('Rothstein, Figs 6 & 7, #48 right side) has an outer diameter larger than the inner diameter (of metal sleeve) ('Rothstein, Fig 6, #48 right side is a larger diameter than #46, right side, Abst plug is forced into sleeve); 
inserting the insert into the hole core end first into the cylindrical metallic sleeve and such that the threaded hole faces outwards ('Rothstein, Figs 6 & 7, #46, shows threaded hole facing outwards towards the left of the system of #46 & #48); 
pulling the core into the sleeve and towards an outer surface adjacent the cylindrical hole to force the sleeve against a wall of the cylindrical hole to seal the cylindrical hole ('Rothstein, Abst, Col. 3, ln 12 - 60, Figs 6 & 7, sleeve is deformed by outward force, Col. 8, ln 14 – 31, teaches pulling force).
Except 'Rothstein does not explicitly disclose: first end of said core is in press fit engagement with said cylindrical metallic sleeve prior to engagement of a male threaded device with the threaded hole and is prior to insertion of the insert into the cylindrical hole; and inserting the insert into the hole core end first prior to retraction of the core into the cylindrical metallic sleeve.
However, Col. 10, ln 3 -7, 'Rothstein discloses: After the plug has been set by turning in opposite direction on end #51 of plug stem #49, plug stem #49 can be removed from bore #52 of plug #48, and plug stem #48, nut #54 and washer #53 are reusable.
Further, 'Lee teaches: first end of said core is in press fit engagement with said cylindrical metallic sleeve prior to engagement of a male threaded device  with the threaded hole and is prior to insertion of the insert into the cylindrical hole; and inserting the insert into the hole core end first prior to retraction of the core into the cylindrical metallic sleeve ('Lee, Abst, teaches plug body and expansion member are preassembled and the plug is frictionally retained after partial insertion of plug into body, Fig 2, #22 (frusto-conical socket) and  #12 (frusto conical pin), Col. 7, ln 60 - 66, teaches plug and expansion member can be preassembled as a one piece unit prior to inserting into the socket to avoid mismatching of parts).
		In order to reuse the plug stem #49 of 'Rothstein, it is evident that core #48 and sleeve #46 would need to be provided/ available as component parts to combine with the reusable plug stem #49.  Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide 'Rothstein with a press fit of the core and the sleeve prior to installation of the insert into the hole, and prior to retraction of the core into the sleeve and engagement of the threaded hole in the core with the plug stem, as taught by 'Lee, in order to provide a preassembled one piece unit prior to have engagement with the plug stem to avoid mismatching of parts ('Lee, Col. 7, ln 60 - 66).

Regarding Claim[s] 3, 'Rothstein & ‘Lee disclose all the claim limitations including: at least one protrusion located on an outer surface of said cylindrical metallic sleeve includes at least two separate rings that extend from said cylindrical metallic sleeve at a distance that is less than 20% of a difference between an inner and an outer diameter of said cylindrical metallic sleeve.
However, 'Lee does teach: at least one protrusion located on an outer surface of said cylindrical metallic sleeve includes at least two rings separated from each other that extend from said cylindrical metallic sleeve at a distance that is less than 20% of a difference between an inner and an outer diameter of said cylindrical metallic sleeve ('Lee, Col. 7, ln 9 – 18, a range of protrusions from 0% (no grooves in low pressure situations) to the percentage shown in the figures, therefore one of ordinary skill would have selected a percentage less than 20% of the thickness for moderate pressure applications).
 Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide 'Rothstein selection of 20% as taught by 'Lee in order to provide the thickness for moderate pressure applications  ('Lee, Col. 7, ln 9 – 18). 

Regarding Claim[s] 4, 'Rothstein & ‘Lee disclose all the claim limitations including: tapered outer wall is at an angle of less than 10 degrees ('Rothstein, Col. 3, ln 42 - 60 teaches taper angle of 2.86 degrees, "taper of 1 to 20 (one unit of flare for 20 units of length); Arc tan (1/20) = 2.86 degree).

Regarding Claim[s] 5, 'Rothstein & ‘Lee discloses all the claim limitations except is silent regarding: insert withstands a blowout pressure of at least 40,000 PSI when installed in the cylindrical hole. However, Rothstein, Col. 6, ln 1 - 2, discloses that the plug is usable with both high and low pressure heaters.
'Lee, Col. 4, ln 3 - 7, teaches effectively sealing 12,000 psi or more.  However, by adjusting the shape and size of the plug, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select the combination of shape and sizes for the parameter of maximum pressure, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F, 2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding Claim[s] 6, 'Rothstein & ‘Lee disclose all the claim limitations including: first end of the core is in press fit engagement with an inner cylindrical surface of said cylindrical metallic sleeve ('Rothstein, Fig 6, #48 right side is a larger diameter than #46, right side, Abst plug is forced into sleeve, a forced fit is a press fit).

Regarding Claim[s] 7, 'Rothstein & ‘Lee disclose all the claim limitations including: threaded hole ('Rothstein, Col. 4, ln 18 – 24, Figs 6 – 8, #52, shows plug in place), is free from engagement with a male threaded device ('Rothstein, Figs 6 – 8, system of #49 (plug stem), #53 (washer), #54 (nut), #47 (plug member), #51 (square gripping end)) after installation of the insert in the cylindrical hole to seal the cylindrical hole ('Rothstein, Fig. 8 shows plug in place, Abst plugging and sealing off a defective tube).

Regarding Claim[s] 8, 'Rothstein & ‘Lee discloses all the claim limitations except is silent regarding: height (Core height) and the second height are approximately equal (sleeve height).  ('Rothstein, Figs 6 – 8 show plug #48 and sleeve #46,  Figs 9 & 10 show plug #48 and a longer sleeve #64, and Fig 11, shows plug #48 and another different sleeve #26, therefore ‘Rothstein’s sleeve height is not fixed and is adjustable to the design needed).
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Rothstein with a first and second height that are approximately equal since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	
Regarding Claim[s] 9, 'Rothstein discloses all the claim limitations including: A method of sealing a cylindrical hole ('Rothstein, Abst) comprising the steps of: providing an insert ('Rothstein, Figs  6 & 7, system of #46 (cylindrical sleeve member), and #48 (tapered plug portion)), the insert ('Rothstein, sys #46 & #48) comprising: 
a core ('Rothstein, #48 (tapered plug portion)) having a height and a tapered outer wall ('Rothstein, Figs 6 & 7); 
a threaded hole located in a first end of said core 'Rothstein, Figs 6 & 7, threaded hole in first end #48b, left side of #48), 
a depth of said threaded hole less than the height ('Rothstein, Figs 6 & 7); 
a cylindrical metallic sleeve ('Rothstein, Col. 8, ln 66 - Col. 9, ln 2, metal sleeve #46 (cylindrical sleeve member)) having a second height ('Rothstein, Fig 6, #46) and a through hole ('Rothstein, Figs 6 & 7, #46, Thru hole on right) defining an inner diameter ('Rothstein, Figs 6 & 7, #46, inner diameter on right) 
wherein said first end of said core is press fit into said cylindrical metallic sleeve in contact with a cylindrical inner surface of said cylindrical metallic sleeve ('Rothstein, Fig 6, #48 right side is a larger diameter than #46, right side, Abst plug is forced into sleeve, a forced fit is a press fit).
a second end ('Rothstein, #48a) of said core has an outer diameter larger than the inner diameter ('Rothstein, Fig 6); 
inserting the insert into the hole core end first prior to retraction of the core into the cylindrical metallic sleeve ('Rothstein, Col. 10, ln 3 -7, After the plug has been set by turning in opposite direction on end #51 of plug stem #49, plug stem #49 can be removed from bore #52 of plug #48, and plug stem #48, nut #54 and washer #53 are reusable) and such that the threaded hole faces outwards ('Rothstein, Figs 6 & 7, #46, shows threaded hole facing outwards towards the left of the system of #46 & #48); pulling the core into the sleeve and towards an outer surface ('Rothstein, near #48b, on front of #48) adjacent the cylindrical hole to force the sleeve against a wall of the cylindrical hole to seal the cylindrical hole ('Rothstein, Abst, Col. 3, ln 12 - 60, Figs 6 & 7, sleeve is deformed by outward force, Col. 8, ln 14 – 31, teaches pulling force).
Except, ‘Rothstein is silent regarding the core being press fit into the sleeve
prior to insertion of the insert into the cylindrical hole.
However, ‘Lee teaches: prior to insertion of the insert into the cylindrical hole ('Lee, Abst, teaches plug body and expansion member are preassembled and the plug is frictionally retained after partial insertion of plug into body) first end of said core is press fit into said cylindrical metallic sleeve in contact with a cylindrical inner surface of said cylindrical metallic sleeve ('Lee, Abst, the expansion member is driven axially into the plug such that the plug body is radially expanded to forcibly engage the counter-bore, teaches a press fit, Col. 3, ln 33 - 53, teaches desired sealing force for frictionally retained plug body).
		Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide 'Rothstein with a press fit the core and sleeve prior to installation of the insert into the hole, and prior to retraction of the core into the sleeve and engagement of the threaded hole in the core with the plug stem, as taught by 'Lee, in order to provide a preassembled one piece unit prior to have engagement with the plug stem to avoid mismatching of parts ('Lee, Col. 7, ln 60 - 66).

Regarding Claim[s] 10, 'Rothstein & ‘Lee disclose all the claim limitations including: cylindrical hole remains sealed with the threaded hole free from engagement with a male threaded device ('Rothstein, Abst, Fig 8).
Regarding Claim[s] 11, 'Rothstein & ‘Lee disclose all the claim limitations including: male threaded device 'Rothstein, Figs 6 – 8, system of #49 (plug stem), #53 (washer), #54 (nut), #47 (plug member), #51 (square gripping end)) which engages the threaded hole and which pulls the core into the sleeve during the pulling step ('Rothstein, Abst, Col. 3, ln 12 - 60, Figs 6 & 7, sleeve is deformed by outward force, Col. 8, ln 14 – 31, teaches pulling force).

Regarding Claim[s] 12, 'Rothstein & ‘Lee disclose all the claim limitations including: male threaded device translates along its axis relative to a first surface  ('Rothstein, sys of #49, #53, #54, #47 and #51 axis through center of #49 (plug stem)), 
the first surface engages the cylindrical metallic sleeve during the pulling step to inhibit movement of the cylindrical metallic sleeve thus allowing the core to move into the cylindrical metallic sleeve ('Rothstein, surface of #49, engages #52 (corresponding threaded bore) to pull #48 into sleeve #46).

Regarding Claim[s] 13, 'Rothstein & ‘Lee disclose all the claim limitations including: first surface has an outer diameter less than a diameter of the cylindrical hole ('Rothstein, surface of #49 is less than the diameter of #52) such that the first surface engages the cylindrical metallic sleeve within the cylindrical hole spaced into the cylindrical hole from an outer surface of the cylindrical hole ('Rothstein, Figs 6 – 8).

Regarding Claim[s] 14, 'Rothstein & ‘Lee disclose all the claim limitations including: second surface that the male threaded device translates relative to during the pulling step ('Rothstein, “translates;” moves from one place to another, 
the second surface engages the outer surface ('Rothstein, near #48b, on front of #48) to position the first surface at a predetermined location within the cylindrical hole ('Rothstein, Figs 6 – 8).

Regarding Claim[s] 15, 'Rothstein & ‘Lee disclose all the claim limitations including: at least one protrusion located on an outer surface of said cylindrical metallic sleeve includes at least two separate rings that extend from said cylindrical metallic sleeve at a distance that is less than 20% of a difference between an inner and an outer diameter of said cylindrical metallic sleeve ('Lee, Col. 7, ln 9 – 18, a range of protrusions from 0% (no grooves in low pressure situations) to the percentage shown in the figures, therefore one of ordinary skill would have selected a percentage less than 20% of the thickness for moderate pressure applications).
 Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide 'Rothstein selection of 20% as taught by 'Lee in order to provide the thickness for moderate pressure applications  ('Lee, Col. 7, ln 9 – 18). 

Response to Arguments
Applicant’s arguments, see Remarks, Drawing replacement sheets and Amended Specification, filed 11/03/2021, with respect to Drawing and Specification objections have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments, see Remarks, filed 11/03/2021, with respect to 35 USC 112(b) have been fully considered in light of the Spec and drawing replacements, and Claim amendments are persuasive.  The 35 USC 112(b)  has been withdrawn on Claims 1 – 15. 
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. Applicant should review the rejection above.

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
11/16/2021